Citation Nr: 1727411	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction of the rating for prostate cancer from 100 percent disability to 20 percent disability was proper.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service-connection for an acquired psychiatric disorder to include depression. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1957 to November 1961 and from June 1968 to July 1985 and the Army from February1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran originally filed his claim for PTSD.  In the course of a February 2012 VA examination, the Veteran received a diagnosis of a depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the issue before the Board appropriately includes whether the Veteran's diagnosed depressive disorder should be service-connected.  

Moreover, if a claim is not based upon a disease or injury that is distinct from a claim previously considered, then VA must evaluate whether new and material evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Veteran was previously denied service connection for a psychiatric condition in a December 1985 rating decision.  The Board finds that given the nature of the Veteran's assertions, his current claim is not based upon a disease or injury that is distinct from his claim that was previously considered.  As such, the issue on appeal has been expanded and re-characterized as set forth above to include all acquired psychiatric disorders found during the appeal period.  



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was denied service-connection for a psychiatric condition in a December 1985 rating decision and the Veteran did not perfect his appeal within a year of that rating decision.

2.  The evidence associated with the record subsequent to the December 1985 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

1.  The December 1985 rating decision that denied service-connection for a psychiatric condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service-connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  Service-connection for a psychiatric disorder was denied in a December 1985 rating decision. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, a review of the record shows that the Veteran did not appeal the denial of service-connection for a psychiatric condition.  Thus, the December 1985 rating decision became final based on the evidence then of record.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. § 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran's claim was initially denied in the December 1985 rating decision on the basis that there was no evidence of a present disability that could be service-connected. 

Pertinent evidence received since the December 1985 rating decision includes a February 2012 VA medical examination indicating that the Veteran has a current diagnosis of depression, as well as an April 2012 letter from the Prescott Vet Center indicating the Veteran is receiving treatment for PTSD.  

The Board finds that the February 2012 VA medical examination indicating that the Veteran has a current diagnosis of depression as well as an April 2012 letter from the Prescott Vet Center constitute new and material evidence.  The evidence is "new" because it was not of record at the time that the December 1985 rating decision was issued, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., the existence of a present psychiatric disability) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a psychiatric disorder is warranted.  


ORDER

The previously denied claim of entitlement to service-connection for a psychiatric disorder is reopened.  


(CONTINUED ON NEXT PAGE)


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

I.  PROSTATE CANCER

First, it should be noted that there are private medical records from doctor J.A.M which include an exam report where the doctor specifically opines that he would still consider the Veteran's prostate cancer "100% Service connected related to his Agent Orange exposure."  See May 2013 Exam Report.  While the Board appreciates this evidence, it is not dispositive of the rating issue.  First, the doctor opines that the Veteran should still remain service connected.  There is no dispute in this case that the Veteran's cancer is due to Agent Orange exposure.  Rather, the issue is the proper rating of that disability, meaning how disabling the condition remains.  In that regard the Board notes that the appropriate rating, or even the actual issue of service-connection, are legal determinations that are outside of the scope of a medical professional's knowledge.  The Board turns to medical professionals when necessary to assess the current disability, and then applies that evidence to the governing laws to assign a rating based on the binding legal authority.  

With respect to other evidence in this matter, a review of the file shows that the Veteran submitted a copy of a letter that the he wrote to his treating physician at the Mayo Clinic Campus in Arizona.  See February 2014 Correspondence.  The letter lays out urological treatment that the Veteran has undergone at the Mayo Clinic, including assessments regarding the relationship between the Veteran's urological problems and the Veteran's prostate cancer. Id.  A further review of the file shows that the VA did not make any effort to help the Veteran obtain his private treatment records from the Mayo Clinic.  Given that the evidence indicates the potential existence of relevant records, the Board finds that the matter must be remanded to attempt to obtain the Mayo Clinic treatment records, as these records may contain information relevant to rating the severity of the Veteran's service-connected prostate cancer.  See 38 U.S.C.A § 5103A(b)(1) (requiring VA to assist claimants in obtaining evidence necessary to substantiate their claims by making "reasonable efforts to obtain relevant records (including private records)"); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim").

II.  ACQUIRED PSYCHIATRIC DISORDER

Regrettably, similar evidentiary issues necessitate a remand of the acquired psychiatric disorder claim.  First, as discussed above, the February 2012 VA exam diagnosed depression.  However, the examiner did not opine as to whether the Veteran's depression was related to his military service.  A review of the Veteran's service treatment records does not show an in-service diagnosis of depression, but does show treatment for mental health problems.  While the Board has reopened the previously denied claim for a psychiatric condition because there is now a present diagnosis, the Board remains without evidence establishing a link between the Veteran's service and his presently diagnosed acquired psychiatric disorder.  Accordingly, the claim must be remanded for further development.  

Additionally, while the February 2012 VA medical examiner opined that the Veteran did not have PTSD, the examiner did so without the benefit of the Veteran's full VA medical treatment records.  The Veteran's file contains an April 2012 letter from the Prescott Vet Center where a social worker indicates that the Veteran has received treatment for PTSD since December 2010.  The Veteran's file does not contain any further records from the Prescott Vet Center, nor does it contain a finding that these records are unavailable.  

As it appears that the Board does not presently have a complete record of the Veteran's VA medical records, remand is necessary so the records may be obtained and associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As it is clear that the February 2012 VA examiner did not have a chance to review all of the Veteran's VA medical records, a new examination should be obtained.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

It can reasonably be asked why a remand is necessary where there is an opinion that concludes the Veteran's PTSD is related to his service, particularly where this opinion is from a VA provider.  Unfortunately, the opinion currently in the record is from a social worker from the Vet Center, and for a claim based upon the Veteran's stressor of fear of hostile military activity, "a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted" must confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  See 38 C.F.R.
§ 3.304(f)(3).  Regrettably, the VA has not obtained records from the Vet Center that could indicate whether the Veteran's diagnosis was provided by a VA psychiatrist or psychologist.  Nor did the February 2012 VA examiner have the benefit of evaluating the Veteran's treatment records which could stretch back to 2010.  Consequently a remand is necessary to obtain the outstanding VA medical records and to afford the Veteran a new PTSD examination based upon his complete file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records.  This includes all records from the Prescott Vet Center (Dr. Cameron K. Mickinley Vet Center).  If any records are unavailable, a clear notification of unavailability must be made in the file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his prostate cancer, urological complications, and any mental health conditions.  After securing the necessary releases, including releases for the Mayo Clinic in Arizona, associate any such identified records with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service mental health problems or the current impacts of his service-connected prostate cancer.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology acquired psychiatric condition to include depression, and the current nature, severity, and manifestations of his service-connected prostate cancer.  The claims file should be made available to and reviewed by any examiners and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran and his family members, the appropriate examiners should address the following:

Acquired Psychiatric Disorder 

(i)  Diagnose any acquired psychiatric condition present, to include depression and PTSD;  

(ii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric conditions, to include depression and PTSD had their onset in service or are otherwise related to an event, injury or disease incurred in service; 

The examiner should specifically address the April 2012 Vet Center letter indicating the Veteran has PTSD; the February 2012 VA medical examination indicating the Veteran has depression; the Veteran's in-service mental health treatment. (See STRs, December 1985 Rating Decision, September 1985 VA mental health examination beginning at page 7.)  

Prostate Cancer

The examiner should discuss the effect of the Veteran's prostate cancer disability on his occupational functioning and daily activities.  Additionally, the examiner should discuss the issues identified by the Veteran the Veteran's February 2014 Correspondence to the Mayo Clinic.  


Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


